       Case 19-26350                     Doc 19             Filed 12/05/19 Entered 12/05/19 20:06:56                                 Desc Main
                                                              Document     Page 1 of 1




Fill in this intorniahori to Idelltify your case,

Debtor 1                 James A Zimmer
                         Feat I'1rne                     M51e Noise              Last Name

Debtor 2
(Søouse if. Stag)        First Name                      Mnd, Noise              Leaf Name

United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

Case number           19-26350
(if triowi,)                                                                                                                   $ Check if this isan
                                                                                                                                   amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                    12115

If two married people are filing together, both are equally responsible for supplying correct Information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result In tines up to $250,000, or imprisonment for up to 20
years, or both. IS U.S.C. §§ 152, 1341,1519, and 3571.


                    Sign Below

        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

        • No
         o      Yes. Name of person                                                                           Attach Bankruptcy Petition Preparer's Notice,
                                                                                                              Declaration, and Signature(Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

         x                                                                        x
               Ames A Zimmer                                                          Signature of Debtor 2
               Signature of Debtor I

               Date 12/5/19                                                           Date




Official Form 106Dec                                     Declaration About an Individual Debtor's Schedules
Sotfasra Gopynght (C)1fStB-2019 Bost Case, LLC - aWabestcaae,com                                                                             Best case Bankruptcy
